Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 1 of 34




         Exhibit 1
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 2 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 3 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 4 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 5 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 6 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 7 of 34




         Exhibit 2
        Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 8 of 34




                              CONSENT TO REMOVAL


                Picarello v. Gold Sparrow, Inc., Arizona Superior Court,
                         Maricopa County, No. CV2020-006946

1.    I, Jay Jacobson, have been retained to represent the three defendants in this case:
      Gold Sparrow, Inc.; UnbeatableSale.com; and Walmart, Inc.

2.    All three of these defendants consent to this case being transferred/removed from
      the Arizona state court to federal court.


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
is true and correct.


       Executed on December 9, 2020.




                                          Jay Jacobson (No. 017288)




                                            1
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 9 of 34




         Exhibit 3
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 10 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 11 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 12 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 13 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 14 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 15 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 16 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 17 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 18 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 19 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 20 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 21 of 34
            Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 22  of of
                                                                     Clerk 34the Superior Court
                                                                                  *** Electronically Filed ***
                                                                                      Y. Moralez, Deputy
                                                                                    9/10/2020 12:47:09 PM
                                                                                      Filing ID 11989486
 1   Shorall McGoldrick Brinkmann
     1232 east missouri avenue
 2
     phoenix, az 85014
 3   602.230.5400
     602.230.5432 (fax)
 4
     Tom Shorall Jr., #010456
 5   Jason J. Boblick, #026507
     Michelle J. Simpson, #020199
 6   smb@smbattorneys.com
     mjsimpson@smbattorneys.com
 7   Attorneys for Plaintiff

 8
                                       Superior Court of Arizona
 9
10                                          Maricopa County
11
     Terrina Picarello, a single woman,               No. CV2020-006946
12
13                    Plaintiff,                      Motion to Enlarge Time for
     v.                                               Service
14
15   Gold Sparrow, Inc.; UnbeatableSale.com,          (Honorable Daniel Kiley)
     Inc.; Walmart, Inc.,
16                                                    [EXPEDITED
17                     Defendants.                    CONSIDERATION
                                                      REQUESTED]
18
19
            Pursuant to Rules 4(i) and 6(b), Ariz. R. Civ. P., Plaintiff Terrina Picarello respectfully
20
21   requests that the Court extend the time for service by sixty (60) days. The current deadline for
22
     service of process is September 14, 2020. Plaintiff requests that the new deadline be enlarged
23
     by sixty (60) days to November 13, 2020.
24
25          Unfortunately, due to the extraordinary circumstances of COVID-19, some
26
     Defendants’ places of business are closed or do not have individuals at the physical location,
27
28
     further complicating the service of process in a timely manner. In addition, two of the

                                                      1
            Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 23 of 34



 1   defendants are foreign corporations whom we are attempting to serve via mail. Under the
 2
     current circumstances surrounding COVID-19, and the limitations presented while varying
 3
 4   restrictions remain in place.
 5          Plaintiff requests an extension and also request that the Court issue an Order allowing
 6
     service to be accomplished pursuant to Rule 4.1(k)(2), Ariz. R. Civ. P. Plaintiff believes she
 7
 8   will effectuate service on the Defendants and expects to do so by November 13, 2020. Plaintiff
 9
     respectfully requests that the Court extend its deadline to serve Defendants to November 13,
10
     2020, to ensure Plaintiff is able to comply with the service deadlines set forth in the Arizona
11
12   Rules of Civil Procedure.
13
            Dated this September 10, 2020.
14
15
                                              Shorall McGoldrick Brinkmann
16
17                                            By /s/ Michelle J. Simpson_______
                                                  Tom Shorall Jr.
18                                                Jason J. Boblick
19                                                Michelle J. Simpson
                                                  Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28
                                                     2
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 24 of 34
         Case
Granted with  2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 25
             Modifications                                           of of
                                                                  Clerk 34the Superior Court
    ***See eSignature page***                                           *** Electronically Filed ***
                                                                            S. Motzer, Deputy
                                                                          9/21/2020 8:00:00 AM
                                                                            Filing ID 12015746
          Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 26 of 34
eSignature Page 1 of 1
                      Filing ID: 12015746 Case Number: CV2020-006946
                                  Original Filing ID: 11989486
_______________________________________________________________________________
Granted with Modifications




                                                      /S/ Daniel Kiley Date: 9/18/2020
                                                      _____________________________
                                                      Judicial Officer of Superior Court
            Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 27 of 34

                                 ENDORSEMENT PAGE
CASE NUMBER: CV2020-006946              SIGNATURE DATE: 9/18/2020
E-FILING ID #: 12015746                   FILED DATE: 9/21/2020 8:00:00 AM


   MICHELLE D JOHNSON




   GOLD SPARROW INC
   NO ADDRESS ON RECORD




   UNBEATABLESALE.COM INC
   NO ADDRESS ON RECORD




   WALMART INC
   NO ADDRESS ON RECORD
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 28 of 34
                                                         Clerk of the Superior Court
                                                               *** Electronically Filed ***
                                                               K. Higuchi-Mason, Deputy
                                                                 11/12/2020 3:14:12 PM
                                                                   Filing ID 12213799
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 29 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 30 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 31 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 32 of 34
Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 33 of 34
     Case 2:20-cv-02396-DLR Document 1-1 Filed 12/10/20 Page 34  of of
                                                              Clerk 34the Superior Court
                                                                         *** Electronically Filed ***
                                                                              T. Hays, Deputy
 1                                                                         11/12/2020 2:48:50 PM
                                                                             Filing ID 12213557
   Jay Jacobson (No. 017288)
 2 LIBERTY MUTUAL GROUP FIELD LEGAL OFFICES
   P.O. Box 7218
 3 London, KY 40742
   602-7070-4578
 4 PhoenixLocal@LibertyMutual.com
   Attorney for Defendant Gold Sparrow, Inc.
 5

 6
                   IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 7
                          IN AND FOR THE COUNTY OF MARICOPA
 8

 9
     TERRINA PICARELLO, a single                 NO. CV2020-006946
10   women,
11                       Plaintiff,              ACCEPTANCE OF SERVICE OF THE
                                                 COMPLAINT BY GOLD SPARROW, INC.
12      vs.
13 GOLD SPARROW, INC.;
   UNBEATABLESALE.COM, INC.;
14 WALMART, INC.,

15                       Defendants.
16            Pursuant to Ariz. R. Civ. P. 4(f)(2), counsel for Defendant Gold Sparrow, Inc.
17
     hereby accepts service of process of the Complaint in this case effective November 12,
18
     2020.
19
              November 12, 2020.
20

21                            LIBERTY MUTUAL GROUP FIELD LEGAL OFFICES
22
                           By
23                           Jay Jacobson
                             P.O. Box 7218
24                           London, KY 40742
25                           Attorney for Defendant Gold Sparrow, Inc.

26

27

28
